Per curiam.
These disciplinary matters are before the Court on the Report and Recommendation issued by the special master, Patrick H. Head, on the first amended petition for voluntary discipline filed by Respondent Robert W. Cullen (State Bar No. 200338). In his petition, Cullen addresses the disciplinary matters charged in three formal complaints as well as several other disciplinary matters currently pending before the State Bar. Cullen admits that in the cases underlying S13Y1856 and S13Y1859, he failed to hold fiduciary funds separate from his own funds and failed to account promptly for fiduciary funds that belonged to his clients, thereby violating Rule 1.15 (I) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). He asserts that although he has had a long and successful legal career, he has suffered from a significant number of physical and psychological conditions over the years that have combined to render him incapacitated to practice law currently. He therefore requests *783that he be “removed from the practice of law” for his violations of Rule 1.15 (I) and for incapacity, see Bar Rule 4-104. Cullen stipulated to the jurisdiction and authority of the special master and this Court to consider all of the pending cases and to enter an appropriate order, and he acknowledged that a voluntary surrender of license is tantamount to disbarment. He further requested that the remaining disciplinary matters be put on inactive status, to be considered if he ever applies for reinstatement. The State Bar and special master recommend accepting the petition.
Decided October 7, 2013.
Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.
Having reviewed the record, we agree that Cullen violated Rule 1.15 (I) in Case Nos. S13Y1856 and S13Y1859, and we agree that acceptance of Cullen’s first amended petition for voluntary discipline is appropriate given his violations and his physical and psychological health issues. Accordingly, we accept the petition for voluntary discipline and hereby direct that the name Robert W. Cullen be removed from the rolls of persons entitled to practice law in the State of Georgia. Cullen is reminded of his duties under Bar Rule 4-219 (c).
It is further ordered that the disciplinary matters underlying Case Nos. S13Y1850, S13Y1855, S13Y1861 and all other disciplinary matters pending against Cullen be transferred to inactive status and, in the event Cullen petitions for reinstatement, that they be considered in conjunction with such petition. Petitions filed against Cullen with the Fee Arbitration Division of the State Bar of Georgia, however, cannot be resolved through a petition for voluntary discipline, and all such petitions remain pending and on active status.

Petition for voluntary discipline accepted. Voluntary surrender of license.


All the Justices concur.